Citation Nr: 1523973	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's hepatitis C claim.

Initially, there appear to be outstanding medical records.  The Veteran has reported VA treatment as early as 2002, a statement of the case (SOC) considered VA treatment records dating from May 2002, and a provider has reported treatment of the Veteran for hepatitis since 2004.  He also reported in his September 2009 claim that his liver disease rendered him unable to work in 1999.  However, no treatment records dated prior to 2007 are associated with the claims file.  Additionally, in his September 2009 claim, the Veteran indicated he has applied for or is receiving Social Security Administration (SSA) benefits.  However, no SSA records have been obtained.  Moreover, the record reflects the Veteran was hospitalized by VA in February 2012 for his liver, and the Veteran testified that he underwent surgery at the Virginia Commonwealth Hospital through VA fee basis.  Therefore, remand is necessary to obtain any outstanding relevant medical records.

Additionally, service personnel records should be obtained.  Available service records show that during a May 1974 enlistment examination, the Veteran "denies drug use since 1972." The Veteran's discharge form also shows that he was discharged under an expeditious discharge for failure to meet acceptable military standards.  As those service personnel records could be pertinent to the Veteran's claim, they should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel records.  

2.  Obtain outstanding relevant VA treatment records dating from 1999, to include hospital summaries from his admission in February 2012 and treatment records of the liver transplant at Virginia Commonwealth Hospital through VA fee basis.  If a release form is necessary to obtain records from Virginia Commonwealth Hospital, the Veteran should be asked to complete the appropriate form and upon receipt of such, the records should be requested.  If any requested records are not available, the Veteran should be notified of such. 

3.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. If the requested records are not available, the Veteran should be notified of such.

4.  After completing the requested actions and any additional development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




